        Case 1:17-cv-00279-LMG Document 40            Filed 08/02/19   Page 1 of 1



                                        Slip Op. 19-102

                   UNITED STATES COURT OF INTERNATIONAL TRADE



FORMER EMPLOYEES OF
HONEYWELL INTERNATIONAL, INC.,
                                                     Before: Leo M. Gordon, Judge
                           Plaintiff,
                                                     Court No. 17-00279
              v.

UNITED STATES SECRETARY OF
LABOR,

                           Defendant.


                                         JUDGMENT

       Before the court is the U.S. Department of Labor's Final Results of Redetermination

Pursuant to Court Remand ("Remand Results"), ECF No. 36, in this action. All parties

agree that the Remand Results comply with the court's instructions and should be

sustained. See Joint Status Report, ECF No. 39. There being no challenge to the Remand

Results, it is hereby

       ORDERED that the Remand Results are sustained.


                                                               /s/ Leo M. Gordon
                                                             Judge Leo M. Gordon



Dated: August 2, 2019
       New York, New York
